Name: Commission Implementing Regulation (EU) No 1044/2014 of 3 October 2014 establishing budgetary ceilings for 2014 applicable to certain direct support schemes provided for in Council Regulation (EC) No 73/2009
 Type: Implementing Regulation
 Subject Matter: budget;  economic geography;  agricultural policy
 Date Published: nan

 4.10.2014 EN Official Journal of the European Union L 290/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1044/2014 of 3 October 2014 establishing budgetary ceilings for 2014 applicable to certain direct support schemes provided for in Council Regulation (EC) No 73/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular the first subparagraph of Article 51(2), the first subparagraph of Article 69(3), Article 72b(2), the first subparagraph of Article 123(1), Article 125b(2), the first subparagraph of Article 131(4) and Article 142(c) thereof, Whereas: (1) For Member States implementing, in 2014, the single payment scheme provided for in Title III of Regulation (EC) No 73/2009, the budgetary ceilings for each of the payments referred to in Articles 52 and 53 of that Regulation should be established for 2014. (2) For Member States making use, in 2014, of the options provided for in Article 69(1) or 131(1) of Regulation (EC) No 73/2009, the budgetary ceilings for the specific support referred to in Chapter 5 of Title III of Regulation (EC) No 73/2009 should be established for 2014. (3) For Member States making use, in 2014, of the options provided for in Article 72a or 125a of Regulation (EC) No 73/2009, the budgetary ceilings for the redistributive payment referred to in Chapter 5a of Title III and Chapter 2a of Title V of Regulation (EC) No 73/2009 should be established for 2014. (4) Article 69(4) of Regulation (EC) No 73/2009 limits the resources that can be used in 2014 for any coupled measure provided for in points (i) to (iv) of Article 68(1)(a) and in Article 68(1)(b) and (e) to 6,5 % of the national ceiling referred to in Article 40 of that Regulation. For the sake of clarity, the Commission should publish the ceiling resulting from the amounts notified by the Member States for the measures concerned. (5) Pursuant to Article 69(6)(a) of Regulation (EC) No 73/2009, the amounts calculated in accordance with Article 69(7) of that Regulation have been laid down in Annex III to Commission Regulation (EC) No 1120/2009 (2). For the sake of clarity, the Commission should publish the amounts notified by Member States which they intend to use in 2014 in accordance with Article 69(6)(a) of Regulation (EC) No 73/2009. (6) For the sake of clarity, the 2014 budgetary ceilings for the single payment scheme, resulting from deduction of the ceilings established for the payments referred to in Articles 52, 53, 68 and 72a of Regulation (EC) No 73/2009 from the ceilings set out in Annex VIII to that Regulation, should be published. The amount to be deducted from the ceilings set out in that Annex in order to finance the specific support provided for in Article 68 of Regulation (EC) No 73/2009 corresponds to the difference between the total amount for the specific support notified by the Member States and the amounts notified to finance the specific support in accordance with Article 69(6)(a) of that Regulation. Where a Member State implementing the single payment scheme decides to grant the support referred to in Article 68(1)(c) of Regulation (EC) No 73/2009, the amount notified to the Commission is to be included in the single payment scheme ceiling, as this support takes the form of an increase in the unit value and/or the number of the farmer's payment entitlements. (7) For Member States implementing, in 2014, the single area payment scheme provided for in Chapter 2 of Title V of Regulation (EC) No 73/2009, the annual financial envelopes should be established in accordance with Article 123(1) of that Regulation. (8) For the sake of clarity, the maximum amount of funds available to Member States applying the single area payment scheme for granting separate sugar payments in 2014 under Article 126 of Regulation (EC) No 73/2009, established on the basis of their notification, should be published. (9) For the sake of clarity, the maximum amount of funds available to Member States applying the single area payment scheme for granting separate fruit and vegetables payments in 2014 pursuant to Article 127 of Regulation (EC) No 73/2009, established on the basis of their notification, should be published. (10) For the sake of clarity, the maximum amount of funds available to Member States applying the single area payment scheme for granting separate soft fruit payments in 2014 pursuant to Article 129 of Regulation (EC) No 73/2009, established on the basis of their notification, should be published. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 1. The budgetary ceilings for 2014 referred to in Article 51(2) of Regulation (EC) No 73/2009 are set out in Section I of the Annex to this Regulation. 2. The budgetary ceilings for 2014 referred to in Articles 69(3) and 131(4) of Regulation (EC) No 73/2009 are set out in Section II of the Annex to this Regulation. 3. The budgetary ceilings for 2014 for the support provided for in points (i) to (iv) of Article 68(1)(a) and in Article 68(1)(b) and (e) of Regulation (EC) No 73/2009 are set out in Section III of the Annex to this Regulation. 4. The amounts that can be used by the Member States in accordance with Article 69(6)(a) of Regulation (EC) No 73/2009 to cover the specific support provided for in Article 68(1) of that Regulation are set out in Section IV of the Annex to this Regulation. 5. The budgetary ceilings for 2014 referred to in Articles 72b and 125b of Regulation (EC) No 73/2009 are set out in Section V of the Annex to this Regulation. 6. The budgetary ceilings for 2014 for the single payment scheme referred to in Title III of Regulation (EC) No 73/2009 are set out in Section VI of the Annex to this Regulation. 7. The annual financial envelopes for 2014 referred to in Article 123(1) of Regulation (EC) No 73/2009 are set out in Section VII of the Annex to this Regulation. 8. The maximum amounts of funding available to the Czech Republic, Hungary, Lithuania, Poland, Romania and Slovakia for granting the separate sugar payment in 2014, as referred to in Article 126 of Regulation (EC) No 73/2009, are set out in Section VIII of Annex to this Regulation. 9. The maximum amounts of funding available to the Czech Republic, Hungary, Poland and Slovakia for granting the separate fruit and vegetables payment in 2014, as referred to in Article 127 of Regulation (EC) No 73/2009, are set out in Section IX of the Annex to this Regulation. 10. The maximum amounts of funding available to Bulgaria, Hungary and Poland for granting the separate soft fruit payment in 2014, as referred to in Article 129 of Regulation (EC) No 73/2009, are set out in Section X of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) Commission Regulation (EC) No 1120/2009 of 29 October 2009 laying down detailed rules for the implementation of the single payment scheme provided for in Title III of Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (OJ L 316, 2.12.2009, p. 1). ANNEX I. BUDGETARY CEILINGS FOR DIRECT PAYMENTS TO BE GRANTED IN ACCORDANCE WITH ARTICLES 52 AND 53 OF REGULATION (EC) No 73/2009 2014 calendar year (thousand EUR) BE ES FR HR AT PT FI Sheep and goat premium 1 431 20 128 550 Sheep and goat supplementary premium 140 6 605 183 Suckler cow premium 68 632 237 965 453 582 3 537 65 126 72 353 Additional suckler cow premium 17 156 23 691 91 8 699 II. BUDGETARY CEILINGS FOR THE SPECIFIC SUPPORT PROVIDED FOR IN ARTICLE 68(1) OR 131(1) OF REGULATION (EC) No 73/2009 2014 calendar year Member State (thousand EUR) Belgium 6 020 Bulgaria 52 929 Czech Republic 56 895 Denmark 43 875 Estonia 3 870 Ireland 25 000 Greece 100 000 Spain 226 622 France 642 300 Croatia 13 208 Italy 328 650 Cyprus 3 337 Latvia 10 158 Lithuania 25 560 Hungary 127 279 Netherlands 35 330 Austria 12 826 Poland 106 558 Portugal 33 111 Romania 52 922 Slovenia 13 895 Slovakia 28 000 Finland 52 325 Sweden 3 135 United Kingdom 29 800 Amounts notified by the Member States to grant the support referred to in Article 68(1)(c) which are included in the single payment scheme ceiling (thousand euro): Greece: 30 000 Slovenia: 5 587. III. BUDGETARY CEILINGS FOR THE SUPPORT PROVIDED FOR IN POINTS (i) TO (iv) OF ARTICLE 68(1)(a) AND ARTICLE 68(1)(b) AND (e) OF REGULATION (EC) No 73/2009 2014 calendar year Member State (thousand EUR) Belgium 3 123 Bulgaria 52 929 Czech Republic 56 895 Denmark 14 695 Estonia 3 870 Ireland 25 000 Greece 70 000 Spain 164 406 France 478 300 Croatia 13 208 Italy 159 650 Cyprus 3 337 Latvia 10 158 Lithuania 25 560 Hungary 44 548 Netherlands 28 830 Austria 12 826 Poland 106 558 Portugal 20 210 Romania 52 922 Slovenia 8 308 Slovakia 28 000 Finland 52 325 Sweden 3 135 United Kingdom 29 800 IV. AMOUNTS TO BE USED BY THE MEMBER STATES IN ACCORDANCE WITH ARTICLE 69(6)(a) OF REGULATION (EC) No 73/2009 TO COVER THE SPECIFIC SUPPORT PROVIDED FOR IN ARTICLE 68(1) OF THAT REGULATION 2014 calendar year Member State (thousand EUR) Belgium 6 020 Denmark 23 250 Ireland 23 900 Greece 50 000 Spain 144 390 France 86 000 Italy 144 900 Netherlands 31 700 Austria 10 984 Portugal 21 700 Slovenia 5 587 Finland 6 190 V. BUDGETARY CEILINGS FOR THE REDISTRIBUTIVE PAYMENT IN ACCORDANCE WITH ARTICLE 72b AND 125b OF REGULATION (EC) No 73/2009 2014 calendar year Member State (thousand EUR) Bulgaria 53 634 Germany 352 116 Lithuania 39 323 VI. BUDGETARY CEILINGS FOR THE SINGLE PAYMENT SCHEME 2014 calendar year Member State (thousand EUR) Belgium 458 259 Denmark 905 450 Germany 4 826 062 Ireland 1 215 447 Greece 2 027 187 Spain 4 489 758 France 6 348 869 Croatia 145 689 Italy 3 769 644 Luxembourg 33 662 Malta 5 240 Netherlands 789 689 Austria 626 657 Portugal 438 471 Slovenia 136 259 Finland 476 379 Sweden 693 352 United Kingdom 3 136 974 VII. ANNUAL FINANCIAL ENVELOPES FOR THE SINGLE AREA PAYMENT SCHEME 2014 calendar year Member State (thousand EUR) Bulgaria 537 400 Czech Republic 773 751 Estonia 106 148 Cyprus 48 007 Latvia 146 121 Lithuania 318 083 Hungary 1 099 350 Poland 3 078 178 Romania 1 367 527 Slovakia 387 136 VIII. MAXIMUM AMOUNTS OF FUNDING AVAILABLE TO MEMBER STATES FOR GRANTING THE SEPARATE SUGAR PAYMENTS REFERRED TO IN ARTICLE 126 OF REGULATION (EC) No 73/2009 2014 calendar year Member State (thousand EUR) Czech Republic 44 245 Latvia 0 Lithuania 10 260 Hungary 41 010 Poland 159 392 Romania 8 082 Slovakia 19 289 IX. MAXIMUM AMOUNTS OF FUNDING AVAILABLE TO MEMBER STATES FOR GRANTING THE SEPARATE FRUIT AND VEGETABLES PAYMENTS REFERRED TO IN ARTICLE 127 OF REGULATION (EC) No 73/2009 2014 calendar year Member State (thousand EUR) Czech Republic 414 Hungary 4 756 Poland 6 715 Slovakia 690 X. MAXIMUM AMOUNTS OF FUNDING AVAILABLE TO MEMBER STATES FOR GRANTING THE SEPARATE SOFT FRUIT PAYMENTS REFERRED TO IN ARTICLE 129 OF REGULATION (EC) No 73/2009 2014 calendar year Member State (thousand EUR) Bulgaria 226 Hungary 391 Poland 11 040